DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-2, and 5-18 in the reply filed on 11/24/22 is acknowledged.
Claims 1-2, 5-18, 22-26, and 28 are currently pending. 
Claims 22-26, and 28 are withdrawn as directed to non-elected inventions
Claims 1-2, and 5-18 are elected and examined on the merits. 
Claim Interpretation
With respect to claims 1, and 16-18 applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure. For example, “wherein… has been induced from pluripotent stem cells” does not clearly define a structural limitation. Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the limitation “which is a structure capable of differentiating”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed composition may be infringed if the recited limitation does not occur. In other words, can the claimed composition be infringed if the organ bud does not mature into an organ? Are the claims directed to an organ bud or a fully differentiated organ? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al., US Publication No. 2014/0289877 (hereinafter Taniguchi). 
Taniguchi discloses methods of forming organ buds (Abstract). Taniguchi discloses co-culturing organ cells with vascular endothelial cells and mesenchymal stem cells to form three-dimensional organ buds ([0013], [0015]). In a preferred embodiment, the organ cells are liver cells ([0108]). The liver cells may be undifferentiated organ cells, such as hepatic progenitor cells, or differentiated organ cells, such as hepatocytes ([0109]). The liver cells may be obtained through methods known in the art, including differentiating from induced pluripotent stem cells ([0109]). The vascular endothelial cells may be differentiated vascular endothelial cells or cells capable of differentiating into such ([0110]). Preferably, the vascular endothelial cells express both CD31 and CD144 ([0110]). The mesenchymal cells may also be differentiated or undifferentiated mesenchymal cells, such as mesenchymal stem cells ([0111]). 
Therefore, every limitation of claims 1-2, 5, 10, and 18 is present in Taniguchi and the subject matter is anticipated.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-9, 11, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Taniguchi, as applied to claims 1-2, 5, 10, and 18 above, and as evidenced by Takebe et al., Massive and reproducible production of liver buds entirely from human pluripotent stem cells. Cell Reports, Vol. 21, No. 10 (5 Dec 2017) pp. 2661-2670 (cited on IDS dated 8/10/21, hereinafter Takebe).
Taniguchi is silent as to positive expression by hepatocytes of TBX3 and ADRA1B. Taniguchi is also silent to positive expression of CD166, LHX2, WT1, MIIA, negative expression of CD31, and transcriptional activation of FOXF1, HLX1, COL4A, and ALCAM by the mesenchymal cell. Taniguchi is further silent as to increased expression as compared to pluripotent stem cells of PECAM1, CDH5, KDR, and CD34 of the vascular cell. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the organ bud of the prior art differs, and if so to what extent, from applicant’s organ bud. The prior art discloses and organ bud which is similar to applicant’s organ bud for these reasons: The organ bud is produced by co-culturing vascular endothelial cells, mesenchymal cells, and hepatocytes to form a liver organ bud. Takebe further supports the conclusion that Taniguchi anticipates or obviates the present claims. Takebe discloses creating liver buds by co-culturing hepatic progenitor cells, vascular endothelial cells, and mesenchymal cells (Results). Takebe discloses that hepatocyte progenitor cells are positive for TBX3 and ADRA1B (Results, Figs. 2-3). Takebe also discloses that certain undifferentiated mesenchymal cells demonstrate positive expression of WT1, MIIA, LHX2, transcriptional activation of FOXF1, HNF4, COL4A, ALCAM (Results, See MPEP § 2144.08 regarding obviousness of species when prior art teaches the genus). Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§ 2112-2112.02. 
The cited art taken as a whole demonstrates a reasonable probability that the organ bud or the prior art is either identical or sufficiently similar to the claimed organ bud that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that the organ bud of the cited prior art does not possess a critical characteristic that is possessed by the claimed organ bud would advance prosecution and might permit allowance of claims to applicant’s organ bud. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632